DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “disclosed is” is stated in line1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 2, 3, 5-7, and 19-22 are objected to because of the following informalities:  
There appears to be an unnumbered claim after claim 5 (see bottom of p. 24). All claims must be numbered.
Claims 5, unnumbered claim after 5 and 6 contain capitalizations for the various hydrocarbons (e.g., “Benzoic” should be - -benzoic- -, “Acetic” should be - -acetic- -, etc.). Capitalizations should not be used throughout the body of the claims (with the exception of acronyms).  Appropriate correction is required.
Claims 2, 3, and 19 contain capitalizations for the various properties (e.g., “Specific Gravity” should be - -specific gravity- -, “Cloud Point” should be - -cloud point- -, etc.). Capitalizations should not be used throughout the body of the claims (with the exception of acronyms).  Appropriate correction is required. 
Claim 7 contains capitalizations through the claim (including “INCREASE,” “STEADY,” and “DECEASE”). Capitalizations should not be used throughout the body of the claims (with the exception of acronyms).  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the Cloud Point temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the Cloud Point temperature" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8-10, 12-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2009/0266541) in view of Akaighe et al. (US 2017/0145290). 
  	With respect to claim 1, Reynolds teaches a method of enhanced oil recovery of crude oil (para [0001] The present invention relates to enhanced oil recovery (EOR) methods and apparatus and, in particular, to enhanced oil recovery wherein an organic/inorganic phase stream is injected into a ground formation having an oil bearing reservoir) from a production well (see Fig 1, para [0039] The oil field 12 includes an injection well 11 and a production well 21. A pyrolysis apparatus 10 connects to and supplies an injection stream 13, formed from products of on-site pyrolysis, into the injection well 11...In the FIG. 1 example of the oilfield 12, the injection stream 13 is injected directly into the ground oil 30-9. After sufficient time, the injection stream 13, will form new oil... In region 30-14, the new oil 15 interacts with the ground oil 30-9 to again form new oil 15 that permeates to production well 21) comprising, pyrolyzing rubber materials including the steps of heating the rubber materials to form pyro-vapors, condensing the pyro-vapors to form pyro-gas and pyro-oil (para [0040]-[0041] The pyrolysis apparatus 10 of FIG. 1 is used to pyrolyze carbon-based polymeric materials to produce, for example, pyro-solids, pyro-liquids and pyro-gases... The composition of pyro-solids, pyro-liquids and pyro-gases is determined by the materials that are used to manufacture tires. The principal tire materials used to manufacture tires include rubber...; para [0077] In FIG.9, the gas/liquid unit 4 includes a condenser unit...receives the pyrolysis gas...cools the pyrolysis gas to extract condensed liquid) where the pyro-oil includes a solution including non -polar hydrocarbons and polar hydrocarbons, (para [0047] The liquids include pyro-oil, a number of hydrocarbons and other liquids such as liquids that contain dissolved inorganic metals. The liquids can also include solubilizing agents such as sulfur containing hydrocarbons and other by products derived from the pyrolysis process; see Reynolds claims 20-21, A method of enhanced oil recovery comprising... mixing then injecting at least the liquids and gases of the organic and inorganic materials as an injection stream into the ground to liberate ground oil... herein the liquids are organics including aromatics, aliphatics and olefenics and including sulfur-bearing, oxygen-bearing and nitrogenbearing analogs thereof; where aromatics and aliphatics are non-polar hydrocarbons; where sulfur, oxygen or nitrogen bearing analogs are polar hydrocarbons) injecting the solution as an injection stream into the production well to facilitate production of the crude oil from the production well (para [0008] The liberated ground oil is withdrawn from the ground. The injection stream interacts with the ground oil to form a new oil and the new oil including the ground oil is withdrawn from the ground; where ground oil is crude oil). 
However, Reynolds fails to teach the solution is an “inhibitor solution” including non-polar hydrocarbons and polar hydrocarbons. Akaighe teaches solutions for use in oil and gas wells for the removal of paraffin wax and inhibiting precipitation of paraffin waxes and asphaltenes from crude oil (para [0002] Present invention relates to the control of heavy hydrocarbon problems in oil and gas wells, and more particularly, to the control of paraffin and asphaltene problems in such wells; para [0015] In still a further aspect the present invention provides compositions and methods for inhibiting precipitation of paraffin waxes and asphaltenes from crude oil) where the inhibitor solution includes non-polar hydrocarbons and polar hydrocarbons (para [0022] Accordingly, the compositions and methods of the present inventions can employ ethers; para [0024] non-limiting examples of suitable ethers include dibutyl ether, dihexyl ether...; where these ethers are non-polar hydrocarbons; para [0025] The compositions of the present invention can comprise a mixture of one or more of the ethers described above with a surfactant which can be (1) ester with one or more than one ester group, (2) an alkoxylated alcohol, or (3) mixtures thereof; where ester and alkoxylated alcohol are polar hydrocarbon groups) 
It would have been obvious to a person of ordinary skill in the art to combine these references to use the hydrocarbon paraffin inhibiting compositions of Akaighe to inhibit precipitation of paraffins and asphaltenes in oil and gas well apparatus taught by Reynolds because paraffins and asphaltenes are common and are known to deposit in oil well lines (see Akaighe para [0003] Heavy hydrocarbons such as paraffins and asphaltenes are commonly found in a wide variety of crude oil from many different areas, from field to field in the same area and indeed in certain cases from well to well in the same field; para [0005] Asphaltenes and paraffins have the common characteristics that they can inhibit or block production from the well, foul transportation lines and form unwanted deposits in storage tanks) and Reynolds teaches an oil well with hydrocarbon additives to improve solubility (para [0047] The liquids can also include solubilizing agents such as sulfur containing hydrocarbons and other by products derived from the pyrolysis process).
para [0057] In Example 2, the procedure of Example 1 was followed with the exception that only NTDA-3 was used at various concentrations in deionized water shown in FIG. 2. As can be seen from FIG. 2, the minimum treating concentration for NTDA-3 is about 240 ppm; where 240 ppm is 240 mg per kg H20 or 0.024%) but does not teach that this dispersion lowers the Cloud Point temperature of paraffin in the crude oil of the production well. However, it would have been obvious to a person of ordinary skill in the art that increasing the solubility of paraffins would decrease the Cloud Point temperature because increasing solubility is a mechanism of Cloud Point depressants.

With respect to claim 4, Reynolds in view of Akaighe teaches the method of Claim 1. Akaighe further teaches up to 5 wt% inhibitor (para [0042] The dispersant/inhibitor surfactant composition will generally be present in an amount from about 0.006 to about 5 wt % of the total formulation).

Regarding claim 5, Reynolds in view of Akaighe teaches the method of Claim 1. Reynolds further teaches wherein the rubber material is scrap tires (para [0008]-[0009] The present invention is an enhanced oil recovery method and apparatus for thermal processing of polymer -based waste to produce organic and inorganic processed materials... In one embodiment, the thermal processing is pyrolysis and the waste is tires). 

With respect to claim 8, Reynolds teaches a method of enhanced oil recovery of crude oil (para [0001] The present invention relates to enhanced oil recovery (EOR) methods and apparatus and, in particular, to enhanced oil recovery wherein an organic/inorganic phase stream is injected into a ground formation having an oil bearing reservoir) from a production well (see Fig 1, para [0039] The oil field 12 includes an injection well 11 and a production well 21. A pyrolysis apparatus 10 connects to and supplies an injection stream 13, formed from products of on-site pyrolysis, into the injection well 11... In the FIG. 1 example of the oil field 12, the injection stream 13 is injected directly into the ground oil 30-9. After sufficient time, the injection stream 13, will form new oil... In region 30-14, the new oil 15 interacts with the ground oil 30-9 to again form new oil 15 that permeates to production well 21) comprising pyrolyzing scrap tires including the steps of heating the scrap tires to greater than 400 degrees C to form pyro-vapors, (para [0040]-[0041] The pyrolysis apparatus 10 of FIG. 1 is used to pyrolyze carbon-based polymeric materials to produce, for example, pyro-solids, pyro-liquids and pyro-gases... The composition of pyro-solids, pyro-liquids and pyro-gases is determined by the materials that are used to manufacture tires. The principal tire materials used to manufacture tires include rubber...; para [0075] FIG.9, the reactor 2 has a reactor chamber 2-2 for receiving the waste tire or other material prior to pyrolysis processing. The chamber 2-2 is Surrounded by a heating chamber 2-1 that includes means for heating the reactor... from room temperature up to 1000 degrees C or more) condensing the pyro-vapors to form pyro-gas and pyro-oil (para [0077] In FIG. 9, the gas/liquid unit 4 includes a condenser unit 4-1 that receives the pyrolysis gas through pipe 2-6A connected from the reactor chamber 2-2. The condenser unit 4-1 cools the pyrolysis gas to extract condensed liquid; para [0099] The valved liquid input 7-7 receives liquids including processed pyro-oil and other liquids such as liquids containing dissolved inorganic metals. The valved gas input 7-8 receives gases including processed pyro-gas) mixing then injecting a solution as an injection stream into the production well to solubilize the paraffin (see Figs. 1-5 where crude oil components are more soluble with increasing non-polar and polar hydrocarbon concentrations) to increase production of the crude oil from the production well (para [0008] The liberated ground oil is withdrawn from the ground. The injection stream interacts with the ground oil to form a new oil and the new oil including the ground oil is withdrawn from the ground; where ground oil is crude oil) 
However, Reynolds does not teach where the well has production impeded by paraffin, or where the inhibitor solution includes non-polar hydrocarbons and polar hydrocarbons. Akaighe teaches solutions for use in oil and gas wells for the removal of paraffin wax, where paraffin wax precipitates from crude oil (para [0002] Present invention relates to the control of heavy hydrocarbon problems in oil and gas wells, and more particularly, to the control of paraffin and asphaltene problems in such wells; para [0015] In still a further aspect the present invention provides compositions and methods for inhibiting precipitation of paraffin waxes and asphaltenes from crude oil) where the inhibitor solution includes non-polar hydrocarbons and polar hydrocarbons (para [0022] Accordingly, the compositions and methods of the present inventions can employ ethers; para [0024] non-limiting examples of suitable ethers include dibutyl ether, dihexyl ether...; where these ethers are non-polar hydrocarbons; para [0025] The compositions of the present invention can comprise a mixture of one or more of the ethers described above with a surfactant which can be (1) ester with one or more than one ester group, (2) an alkoxylated alcohol, or (3) mixtures thereof; where ester and alkoxylated alcohol are polar hydrocarbon groups) where the inhibitor increases the solubility of paraffin (para [0046] To determine the effectiveness of the compositions of the present invention as to their ability to penetrate, dissolve or breakup paraffin wax... the present invention were tested; see Figs. 1-5 where crude oil components are more soluble with increasing non-polar and polar hydrocarbon concentrations). It would have been obvious to a person of ordinary skill in the art to combine these references to use the compositions of Akaighe to inhibit precipitation of paraffins in oil and gas well apparatus taught by Reynolds because paraffins and asphaltenes are common and are known to deposit in oil well lines (see Akaighe para [0003] Heavy hydrocarbons such as paraffins and asphaltenes are commonly found in a wide variety of crude oil from many different areas, from field to field in the same area and indeed in certain cases from well to well in the same field; para [0005] Asphaltenes and paraffins have the common characteristics that they can inhibit or block production from the well, foul transportation lines and form unwanted deposits in storage tanks) and Reynolds teaches an oil well with hydrocarbon additives to improve solubility (para [0047] The liquids can also include solubilizing agents such as sulfur containing hydrocarbons and other by products derived from the pyrolysis process).

Regarding claim 9, Reynolds in view of Akaighe teaches the method of claim 8 but does not teach wherein the pyrolyzing is carried out until the non-polar hydrocarbons constitute 3% to 12 % of the pyro-oil. However, it would have been obvious to a person 

Regarding claim 10, Reynolds in view of Akaighe teaches the method of Claim 8. Reynolds further teaches wherein the scrap tires are whole tires (para [0069] The waste tires can be either in the form of whole tires or cut tires).

Regarding claim 12, Reynolds in view of Akaighe teaches the method of Claim 8 wherein the production well includes piping systems and a below ground pump receiving the injection stream (see Fig. 1, where apparatus consists of injection well and below ground piping (13) as well as production well pumping below ground (14)).

Regarding claim 13, Reynolds in view of Akaighe teaches the method of claim 8 wherein the injection stream is applied to the production well at elevated temperatures (para [0013] In one embodiment, the ground oil is bound to one or more ground regions with an adhesion force and wherein one or more of the adjustable parameters of temperature... of the injection stream cause the adhesion force to be overcome).

Regarding claim 14, Reynolds in view of Akaighe teaches the method of claim 8 wherein the injection stream is applied to the production well at elevated pressures (para [0013] In one embodiment, the ground oil is bound to one or more ground regions with an adhesion force and wherein one or more of the adjustable parameters of... pressure... of the injection stream cause the adhesion force to be overcome).

Regarding claim 17, Reynolds in view of Akaighe teaches the method of claim 8. Reynolds further teaches the method of claim 8 wherein the injection stream propagates into an oil reservoir (para [0017] FIG. 1 Is a schematic representation of enhanced oil recovery in an oil field including an injection well and a production well extending into a ground formation having reservoirs of entrapped ground oil; para [0039] In the FIG. 1 example of the oil field 12, the injection stream 13 is injected directly into the ground oil).

Regarding claim 18, Reynolds in view of Akaighe teaches the method of claim 8. Reynolds further teaches wherein the production well includes a pumping and distribution unit having pumps, piping systems (see Fig. 1 which has an underground pump (20) and piping (13 and 14) and storage units receiving the injection stream (para [0080] The oil fractions of different weights which are condensed out are indicated as W1 through W3 in the condenser unit 4-1. The oils of different weights are stored by the condensed liquid unit 4-2 in collection tanks).

Allowable Subject Matter
Claims 3, 6, 7, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.